       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 1 of 33



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS
___________________________________
                                     )
DOMINIC OLIVEIRA,                    )
on his own behalf and on behalf of   )
all others similarly situated,       )
                                     )
                      Plaintiffs,    )    Civil Action No. 1:15-cv-10603-PBS
v.                                   )
                                     )
NEW PRIME INC.,                      )
                                     )
                      Defendant.     )
___________________________________ )

                     PLAINTIFFS’ ASSENTED-TO MOTION FOR
                      PRELIMINARY SETTLEMENT APPROVAL

      This case has been brought on behalf of truck drivers for Defendant New Prime,

Inc. (“Prime”). Plaintiff Dominic Oliveira alleges that Prime has failed to compensate its

drivers properly for classroom orientation and for driving (both when classified as

employees and when classified as independent contractors) and that Prime’s pay

practices violate the Fair Labor Standards Act (“FLSA”) and, for classroom orientation

occurring in Missouri, the Missouri minimum wage laws and common law. After more

than five years of litigation, including trips to the United States Court of Appeals for the

First Circuit and the United States Supreme Court relating to the applicability of

Prime’s arbitration agreement to drivers classified as independent contractors, extensive

discovery, full briefing and argument on class and collective certification and

Defendant’s motion to compel arbitration under Missouri law, and months of arm’s

length negotiations with a mediator, the parties have reached a proposed settlement.

Specifically, the parties propose to resolve this case, as well as the related case Haworth


                                             1
        Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 2 of 33



et al. v. New Prime, Inc., W.D. Mo. Civil Action No. 6:19-cv-03025-RK, now pending in

the United States District Court for the Western District of Missouri, on a class and

collective action basis pursuant to Federal Rule of Civil Procedure 23(e) and 29 U.S.C. §

216(b), on behalf of the following class and collective:

       All individuals who have attended training to become truck drivers for
       Prime and/or have driven for Prime either as employee drivers or as
       independent contractor drivers who have leased their trucks through
       Prime at any time from October 2, 2012, to May 8, 2020, and all individuals
       who have otherwise attended training in Missouri to become truck drivers
       for Prime at any time from March 4, 2010, to May 8, 2020, except two
       individuals who served as named plaintiffs in another class settlement
       against New Prime, Inc., in the case of Montgomery v. New Prime, Inc.,
       C.D. Cal. Civil Action No. 8:17-cv-00321, and signed full releases as part of
       that settlement.

The parties have agreed to settle this matter on behalf of the proposed class/collective

for up to $28,000,000, as well as significant non-monetary relief, as described in further

detail in Section I.A, infra. A copy of the parties’ Settlement Agreement is attached as

Exhibit 1.

       This proposed settlement is a fair, reasonable, and adequate result for the Class,

as discussed in more detail below. In addition to affording each settlement class

member significant monetary and non-monetary recovery for the claims in this case, it

will avoid the risks, uncertainties, and delays inherent in further litigation.

Accordingly, Plaintiffs respectfully ask that the Court:

       1.     Preliminarily certify the proposed class/collective for settlement purposes;

       2.     Approve the notice procedure and authorize Plaintiffs to issue notice and

claim forms to the settlement class members in the forms attached as Exhibit 2-A

(electronic) and Exhibit 2-B (paper);


                                              2
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 3 of 33



       3.    Approve the distribution formula and claim procedure set forth in the

parties’ Settlement Agreement and this motion;

       4.    Order that, once the Haworth court has preliminarily approved the

settlement on behalf of the B/C seat class, this Court shall preside over the

consolidation of the two cases for purposes of final settlement approval; and

       5.    Schedule a final fairness and approval hearing for a date in approximately

October 2020, at which time Plaintiffs will report to the Court the results of the notice

process and explain why this settlement should be given final approval and the

settlement fund distributed.

      A proposed preliminary settlement approval order is attached as Exhibit 3.

                                     BACKGROUND

       Plaintiffs filed this lawsuit on March 4, 2015, alleging that Prime has failed to

compensate its truck drivers as required by the FLSA and, as to classroom orientation in

Missouri, as required by the Missouri minimum wage laws and common law. Prime

moved to compel arbitration of Plaintiff Oliveira’s claims. In October 2015, this Court

denied Prime’s motion to compel arbitration without prejudice and ordered the parties

to conduct factual discovery on the preliminary question of Plaintiff’s status as an

employee or an independent contractor (for purposes of determining whether the

Federal Arbitration Act’s exemption for “contracts of employment” of workers in

interstate commerce, 9 U.S.C. § 1, applied). Prime immediately filed a Notice of Appeal,

pursuant to the FAA’s provision allowing interlocutory appeal of orders denying

motions to compel arbitration, 9 U.S.C. § 16. This case was stayed pending appeal.




                                             3
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 4 of 33



       The First Circuit issued a decision in Plaintiff’s favor on May 12, 2017, affirming

this Court’s decision and holding that Prime’s arbitration agreement was not covered

by the FAA. 857 F.3d 7 (1st Cir. 2017). Prime then sought certiorari before the United

States Supreme Court. While Prime’s petition for certiorari was pending, the parties

engaged in some discovery. The Supreme Court granted Prime’s petition on September

6, 2017. This matter was then stayed pending the Supreme Court’s decision. The

Supreme Court issued a decision affirming the First Circuit on January 15, 2019.

       Once the case was remanded from the Supreme Court, the parties undertook

extensive discovery. Prime produced approximately 50,000 pages of written discovery.

Plaintiffs conducted a Rule 30(b)(6) deposition, two other depositions of Prime

managerial employees, and a site inspection of Prime’s corporate headquarters in

Springfield, Missouri. Prime conducted the deposition of named plaintiff Dominic

Oliveira. Plaintiff Oliveira and the other opt-in Plaintiffs also responded to written

discovery requests and produced documents in discovery.

       The parties also engaged in substantive motion practice after remand from the

Supreme Court. Prime moved to compel arbitration of the claims of individuals who

had filed opt-in consent forms which was fully briefed and argued and which motion

the Court denied on December 9, 2019. Plaintiffs filed a motion for class and collective

certification, for which opposition and reply briefs were also filed, and the Court heard

oral argument on that motion on December 18, 2019. There was also discovery motion

practice, which was referred to Magistrate Judge Donald L. Cabell and as to which the

parties negotiated a resolution.




                                             4
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 5 of 33



       On January 22, 2019, Rocky Haworth filed an action styled Haworth et al. v. New

Prime, Inc., W.D. Mo. Civil Action No. 6:19-cv-03025-RK, in the United States District

Court for the Western District of Missouri, on behalf of himself and similarly situated

individuals who drove for Prime as B seat and C seat drivers and alleged that Prime

had failed to pay those drivers at least minimum wage for all hours worked. The case

included counts under the FLSA and the Missouri minimum wage laws and common

law.

       The Haworth case was heavily litigated, including written discovery and

depositions and the production of millions of lines of electronic data pertaining to the

Class members. Plaintiffs filed a motion for conditional certification under the FLSA

which was fully briefed. Prime filed a motion to stay the case because the Oliveira case

was pending. At that point, the undersigned counsel joined as counsel in Haworth.

The Haworth court heard argument on Plaintiffs’ motion for conditional certification

and Prime’s motion to stay proceedings and ultimately granted Plaintiffs’ motion for

conditional certification and denied Prime’s request for a stay on March 23, 2020. See

Haworth v. New Prime, Inc., __ F. Supp. 3d__, 2020 WL 1430478 (W.D. Mo. Mar. 23,

2020). After that, the parties engaged in motion practice regarding the method of

sending notice to potential opt-in plaintiffs. Pursuant to the parties’ settlement

agreement, the parties notified the Haworth court of a proposed settlement. Pending

deadlines in Haworth have been stayed, and a preliminary settlement approval hearing

(at which time Plaintiffs will request that Haworth be transferred to this Court and




                                             5
         Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 6 of 33



consolidated with this case for final settlement approval purposes) is to be scheduled in

early August 2020.

        While these cases were being litigated, the parties also were engaging in ongoing

settlement negotiations. The parties engaged in a full-day mediation with mediator D.

Charles Stohler on November 14, 2020. Prior to that mediation, Prime turned over

extensive data from which Plaintiffs were able to conduct calculations of potential

damages. The parties also engaged in data production for settlement purposes and a

full-day mediation in the Haworth matter. The matters did not settle at mediation, but

Mr. Stohler continued to conduct settlement negotiations over the course of several

months, including exchange of data, damages calculations, etc. Finally, with Mr.

Stohler’s assistance, the parties have reached an agreement to settle this case pursuant

to the terms set forth herein. The proposed settlement includes resolution of both this

matter and the Haworth matter and consolidation of both cases after preliminary

approval before this Court for final settlement approval.1

                                           BACKGROUND

I.      THE PROPOSED SETTLEMENT TERMS, PLAN FOR NOTICE, AND
        DISTRIBUTION OF THE SETTLEMENT FUND.

        A.      Settlement terms and proposed distribution of settlement funds.

        The total settlement fund is up to $28,000,000, of which $14,000,000 is non-

reversionary, meaning it will all be distributed, and $14,000,000 is to be distributed only


1       Pursuant to the terms of the Settlement Agreement, if the settlement is finally approved, this
Court shall dismiss the consolidated actions with prejudice as part of final settlement approval. If the
settlement is not finally approved, this Court shall transfer Haworth back to the United States District
Court for the Western District of Missouri for further proceedings.



                                                     6
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 7 of 33



to the extent that it is claimed. Per the Settlement terms the following allocation is to be

made among the various claims in the case:

   •   Classroom orientation fund: $7,000,0000 in non-reversionary funds to resolve

       the claims relating to unpaid classroom orientation;

   •   B/C seat driving fund: $3,500,000 in non-reversionary funds and $5,000,000 in

       claims-made funds to resolve the claims relating to B seat or C seat driving;

   •   A seat driving fund: $3,500,000 in non-reversionary funds and $5,000,000 in

       claims-made funds to resolve the claims relating to employee A seat (post

       final/upgrade orientation) driving; and

   •   Independent contractor driving fund: $4,000,000 in claims-made funds to

       resolve the claims relating to independent contractor driving (i.e., driving while

       classified as an independent contractor).

       Additionally, per the terms of the Settlement Agreement: up to 33% of the total

settlement fund as attorneys’ fees to Plaintiffs’ counsel (up to $9,240,000 total); incentive

payments of up to $50,000 for named plaintiff Dominic Oliveira and up to $25,000 for

Rocky Haworth, the named plaintiff in the Haworth case, to be drawn equally ($25,000

each) from the classroom orientation fund, the non-reversionary portion of the B/C seat

driving fund, and the non-reversionary portion of the A seat driving fund; reasonable

litigation costs, including costs of settlement administration, of up to $225,000, to be

drawn half (up to $112,500) from the classroom orientation fund, 25% (up to $56,250)

from the non-reversionary portion of the B/C seat driving fund, and 25% (up to

$56,250) from the non-reversionary portion of the A seat driving fund; and a fund of up



                                              7
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 8 of 33



to $200,000 to resolve disputes and pay reasonable late claims to be drawn 25% (up to

$50,000) from the claims-made portion of the B/C seat driving fund, 25% (up to $50,000)

from the non-reversionary portion of the A seat driving fund, and 50% (up to $100,000)

from the independent contractor driving fund. If the Court were to reduce any

amounts proposed for attorneys’ fees, incentive payments, litigation costs, or the

dispute fund, those amounts would be distributed to class members to the extent that

they come from non-reversionary funds and would revert to Defendant to the extent

that they come from claims-made funds.

      The amounts above are to be distributed to class/collective members as follows:

Minimum payments: Minimum payments of $100 each would be distributed all

class/collective members, regardless of whether or not they submit Consent to Join

Forms. These amounts will be paid out from the non-reversionary funds in proportion

to the individual class/collective member’s entitlement to receive funds from each of

the non-reversionary funds.

Orientation fund: Individuals’ shares from the orientation fund shall be distributed

proportionate to their attendance at orientation, except that different orientations shall

be assigned different weights or shares, specifically 2 shares for attending D seat

orientation since March 2012, and 1 share for D seat orientation attended in Missouri

before March 2012, 1 share for individuals who have worked as A seat drivers or

independent contractor drivers (and who therefore attended a classroom orientation in

connection therewith), and 1.25 shares for individuals who have worked as both A seat

drivers and independent contractor drivers. Additionally, there shall be a 1.5 multiplier




                                             8
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 9 of 33



for each D seat orientation attended in Missouri since March 2012. The shares are in

recognition of the differing damages available for each orientation (because of varying

lengths of orientation), and the multipliers are in recognition of the higher Missouri

minimum wage and the fact that the pre-March 2012 claims are based on common law

theories only, for which the potential damages are lower. All amounts from the

orientation fund shall be distributed to claiming class members in proportion to their

relative shares from the fund.

B and C seat driving funds: Individuals’ shares from the B and C seat driving funds

shall be distributed proportional to each individual’s total number of weeks worked as

a B and/or C seat driver multiplied by the number of miles driven as a B and/or C seat

driver and divided by gross earnings while employed as a B and/or C seat driver. This

formula takes into account length of employment as a B and/or C seat driver, miles

driven/hours worked, and wages earned. All amounts from the non-reversionary

portion of the B and C seat driving fund shall be distributed to claiming class members

in proportion to their relative shares from the fund. Amounts from claims-made

portion of the B and C seat driving fund shall be distributed to the extent that they are

claimed.

A seat driving funds: Individuals’ shares from the A seat driving funds shall be

distributed proportional to each individual’s total number of weeks worked as an A

seat employee driver multiplied by the number of miles driven as an A seat driver and

divided by gross earnings while employed as an A seat driver. This formula takes into

account length of employment as an A seat driver, miles driven/hours worked, and




                                             9
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 10 of 33



wages earned. All amounts from the non-reversionary portion of the A seat driving

fund shall be distributed to claiming class members in proportion to their relative

shares from the fund. Amounts from the claims-made portion of the A seat driving

fund shall be distributed to the extent that they are claimed.

Independent contractor driving fund: Individuals’ shares from the independent

contractor driving fund shall be distributed proportional to each individual’s total

number of weeks worked as an independent contractor driver multiplied by the

number of miles driven as an independent contractor driver and divided by gross

earnings minus 50% of deductions taken while employed as an independent contractor

driver. This formula takes into account length of employment as an independent

contractor driver, miles driven/hours worked, wages earned, and allegedly unlawful

deductions taken from pay. Amounts from the independent contractor driving fund

shall be distributed to the extent that they are claimed.

      Individuals who participated as class members in the class settlement in

Montgomery v. New Prime, Inc., C.D. Cal. Civil Action No. 8:17-cv-00321 shall be

entitled to receive 50% of what would be their total settlement share in this case if they

had not participated in that settlement; accordingly, their resulting numerators and/or

settlement shares will be decreased by 50%. Any amounts not distributed to

Montgomery plaintiffs and/or class members from this settlement shall be

proportionally redistributed to other eligible class members.

      Claiming class/collective members will be entitled to receive amounts from all

funds that apply to them and shall also receive the $100 minimum payment.




                                             10
        Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 11 of 33



       For more explanation of the formulas for calculating individuals’ shares from

each fund, see Settlement Agreement (Exhibit 1), Section C.

       Plaintiffs’ proposed allocation formula is fair, reasonable, and adequate in that it

takes into account each individual’s potential damages from the case and allocates the

settlement monies accordingly. Courts routinely hold that such formulas are fair,

reasonable, and adequate. Indeed, a distribution formula that reimburses class

members based on the type and extent of their injuries is presumptively reasonable.

See, e.g., Sullivan v. DB Investments, Inc., 667 F.3d 273, 328 (3d Cir. 2011) (“Courts

generally consider plans of allocation that reimburse class members based on the type

and extent of their injuries to be reasonable”) (citations omitted); Walsh v. Popular, Inc.,

839 F. Supp. 2d 476, 482 (D.P.R. 2012) (approving methodology for calculating shares

from class settlement based on “each class member’s losses relative to those of

the class as a whole”); Hochstadt v. Bos. Sci. Corp., 708 F. Supp. 2d 95, 110 (D. Mass.

2010) (holding that plan of allocation was reasonable because it was based on class

members’ losses); In re Omnivision Technologies, Inc., 559 F. Supp. 2d 1036, 1045 (N.D.

Cal. 2008) (“It is reasonable to allocate the settlement funds to class members based on

the extent of their injuries”); In re Citric Acid Antitrust Litigation, 145 F. Supp. 2d 1152,

1154 (N.D. Cal. 2001) (allocation plan that “reimburses class members based on the type

and extent of their injuries is generally reasonable”).

       Prime shall deposit $21,000,000 into a Qualified Settlement Fund established by

the Settlement Administrator2 within sixty days after the Court grants preliminary


2        The parties have agreed to use JND Class Action Administration as the Settlement Administrator
in this case.


                                                  11
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 12 of 33



settlement approval. Prime shall deposit any remaining amounts owed within thirty

days after the close of the claim period. Settlement payments shall be made by check

within thirty days after final approval of the settlement (including exhaustion of

appeals, if any). Individuals shall have 180 days to deposit or cash checks from the

settlement. After the expiration of the checks, the Settlement Administrator shall

deliver any uncashed or uncollected but claimed funds to the appropriate state

Unclaimed Property Division. Reversionary funds not allocated to claiming Class

Members shall be returned to Defendant.

      In addition to these monetary amounts, members of the class/collective are

receiving significant non-monetary relief. Specifically, Prime has agreed to a release of

monies that it asserts that employee drivers owe to Prime and has agreed not to seek

those monies from the drivers in post-employment collection efforts (including both

internal collection efforts, wage deductions, and collection efforts by third-party

collection companies). Prime has agreed to discontinue these collections as to all

monies that Prime asserts are owed to it by employee drivers in the class/collective,

regardless of whether or not they submit claim forms to participate in the settlement.

      Prime has also agreed to a release of monies that it asserts that independent

contractor drivers owe to Prime and has agreed not to seek those monies from the

drivers in post-employment collection efforts (including both internal collection efforts,

wage deductions, and collection efforts by third-party collection companies), with two

conditions. First, this release only applies to independent contractor drivers who

submit claim forms to participate in the settlement. Second, the release only applies as




                                            12
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 13 of 33



to independent contractor drivers who have not destroyed, damaged, or stolen Prime’s

property. The parties have agreed to an extensive process for determining whether or

not Prime claims that a driver has destroyed, damaged, or stolen Prime’s property,

including an opportunity to cure and an opportunity for the driver to challenge Prime’s

assertion, which challenge shall be decided by the Settlement Administrator in the first

instance and ultimately, if the challenge is not capable of resolution by the Settlement

Administrator, by binding arbitration before D. Charles Stohler, whose fees for these

services shall be paid out of the dispute fund. If a dispute is resolved in whole or in

part in favor of the driver, then Prime shall release entitlement to monies as to such

driver (in whole or in part, depending on the resolution of the dispute).

       For all individuals for whom Prime has agreed to release entitlement to monies

(described above), Prime has also agreed to the following upon final approval of the

settlement:

   •   After final approval of the settlement, Prime will use its best efforts to request

       that the national credit reporting agencies (Experian, Equifax and TransUnion

       delete any reporting of the trade line(s) with respect to the drivers’ accounts with

       Prime in connection with the purported debts released;

   •   If a driver requests by letter to HireRight that records of a default to Prime

       and/or related entities be corrected in accordance with the release of Prime’s

       entitlement to monies, and to the fullest extent permitted by law, Prime agrees to

       provide a timely letter to HireRight with a copy to the requesting driver that any




                                             13
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 14 of 33



       defaults owing to Prime and/or related entities have been rescinded by mutual

       agreement; and

   •   Prime and related entities shall give no new or additional negative references to

       any driver for having allegedly defaulted on any amounts released.

       B.    Settlement notice and claim process.

       If this Court, as well as the Haworth Court, preliminarily approve this

settlement, Plaintiffs will send the attached notice and claim form to members of the

proposed class/collective. The parties have agreed to notice being sent by email to all

individuals for whom Prime has email addresses and by first-class mail (with return

envelope provided) for all individuals for whom Prime does not have email addresses

and/or as to whom the emails are returned as undeliverable. The Settlement

Administrator shall make all reasonable efforts to follow up on undeliverable addresses

and to resend the notice and claim form to updated addresses (including all addresses

provided by Plaintiffs’ counsel and/or class members). The Settlement Administrator

shall establish a website with the notice, contact information for the Settlement

Administrator and Plaintiffs’ counsel, and the claim form which may be submitted

electronically (inter alia). A reminder shall go out approximately halfway through the

claim period to those who have not claimed. The reminder shall go out by email to

those with valid email addresses and by a postcard by first-class mail for others. The

reminder shall include the address of the website, as well as contact information for the

Settlement Administrator and Plaintiffs’ counsel.




                                            14
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 15 of 33



       Class/collective members shall have sixty days from initial mailing to submit

claim forms, object, or request exclusion from the settlement, except that those

deadlines shall be extended for those whose original notice packet is resent because of

undeliverable addresses so that the individuals have no less than thirty days to submit a

claim form, object, or request exclusion. Class/collective members may submit claim

forms electronically (using electronic signature) via the class settlement website and

may also submit claim forms by mail (including FedEx, UPS, etc.), email, or facsimile,

sent or postmarked by the claim deadline.

       The proposed notice constitutes sufficient class notice. “Notice is satisfactory ‘if

it generally describes the terms of the settlement in sufficient detail to alert those with

adverse viewpoints to investigate and to come forward and be heard.’” Nat’l Ass’n of

Deaf v. Massachusetts Inst. of Tech., No. 3:15-CV-30024-KAR, 2020 WL 1495903, at *4

(D. Mass. Mar. 27, 2020) (approving notice which “includes a clear and comprehensive

summary of the provisions of the proposed settlement,” “defines the relevant terms,

explains what content will be captioned, when the captioning will occur, and ‘explains

to class members their right to object and be heard in open court’”); Wallace v. Powell,

288 F.R.D. 347, 367 (M.D. Pa. 2012) (adequate class settlement notice “detailed the nature of

the action, the definition of [the classes], the claims of the Settlement Classes, the terms of

the Settlement Agreement, and the right to object or request exclusion from the terms of the

Settlement”). Substantively, the notice clearly informs settlement class/collective

members about the terms of the settlement, their options with respect to the settlement,

the monetary and non-monetary relief to which they are entitled if they participate, the




                                               15
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 16 of 33



release of claims, relevant deadlines and dates, and contact information for the

Settlement Administrator and Plaintiffs’ counsel. The settlement agreement will also be

available on the settlement website.

      The plan for dissemination of the notice is reasonable as well. Notice will be sent

to class/collective members by email or by mail for those for whom Prime does not

have email addresses or for whom emails are returned as undeliverable and will also be

available on the settlement website. A reminder will be sent by mail and/or email as

well to those who have not yet claimed approximately halfway through the claim

period. Class/collective members are able to submit claim forms electronically or by

mail, fax, or email. This notice and method for submission of claim forms is

unquestionably reasonable and the best practicable, particularly for a population of

truck drivers who are often away from home but usually have frequent access to email.

      Indeed, courts routinely approve notice dissemination plans similar to this one.

See Romero v. Clean Harbors Surface Rentals USA, Inc., 368 F. Supp. 3d 152, 163 (D.

Mass. 2019) (“[T]he Court agrees with Romero that email notice is appropriate in this

case because it is likely to be more effective than alternative methods.”); Graham v.

Hall’s S. Kitchens, LLC, No. 2:18-CV-02621-RMG, 2018 WL 6177971, at *2 (D.S.C. Nov.

27, 2018) (“[T]he Court finds that notice via email is appropriate in today’s mobile

society.”); see also In re Solodyn (Minocycline Hydrochloride) Antitrust Litig., 2017 WL

5710424, at *1 (D. Mass. Nov. 27, 2017) (approving notice to individual class members

by first-class mail plus posting notice on settlement website); In re Asacol Antitrust

Litig., 2017 WL 4118967, at *3-4 (D. Mass. Sept. 14, 2017) (same).




                                            16
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 17 of 33



       For the reasons set forth above, Plaintiffs’ proposed notice and plan for

dissemination of notice and submission of claim forms are fair, reasonable, and

adequate and should be preliminarily approved.

       C.       Releases of claims.

       As part of the settlement (and subject to its approval by the Courts), Dominic

Oliveira, Rocky Haworth, and Defendant will execute general, mutual releases in favor

of each other. All class and collective members shall release state and federal unpaid

wage claims, contract and quasi-contract claims, and any other claims related to unpaid

wages or compensation that were or could have been brought in the Oliveira and/or

Haworth cases to the fullest extent allowed by law. All persons who opt out of the

settlement will not release any claims. The notice to class/collective members informs

them that, unless they opt out, they are subject to a release of state and federal unpaid

wage claims, contract and quasi-contract claims, and any other claims related to unpaid

wages or compensation that were or could have been brought in the Oliveira and/or

Haworth cases to the fullest extent allowed by law. The notice also separately informs

class/collective members that individuals who opt out will not be bound by the release.

As part of the notice and claim form, collective/class members are reminded again of

their release of claims. As to those who receive only the $100 minimum payment,

checks issued pursuant to this settlement agreement will further contain the language of

this release.




                                            17
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 18 of 33



II.    THE COURT SHOULD GRANT PRELIMINARY APPROVAL OF THIS
       SETTLEMENT.

       A.     The Court should certify the proposed settlement class/collective
              pursuant to Federal Rule of Civil Procedure 23(b)(3) and 29 U.S.C. §
              216(b).

       For settlement purposes, and as required by Rule 23(e), the proposed settlement

class/collective meets the requirements of Rule 23(a) and Rule 23(b)(3) for certification.

Plaintiffs incorporate by reference their motion for class and collective action

certification and reply brief in support of the motion, Dkt. Nos. 198, 199, 216, which

explain in detail why the proposed class/collective meets the requirements for

certification. Significantly, the settlement class/collective is substantially similar to the

class and collective for which Plaintiffs originally sought certification. Specifically,

Plaintiffs sought FLSA collective certification of the following collective: “All

individuals who have attended training to become truck drivers for Prime and/or have

driven for Prime either as employee drivers or as independent contractor drivers who

have leased their trucks through Prime at any time since October 2, 2012.” Dkt. No. 198

at 1. They sought Rule 23 certification of the following class: “All individuals who

have attended training in Missouri to become truck drivers for Prime at any time since

March 4, 2010.” Id.

       The individuals in the proposed class/collective are similarly situated workers

who have suffered the same alleged violation of their wage rights, namely the failure to

pay workers at least minimum wage for all hours worked. Moreover, the class is

numerous, comprised of over 40,000 individuals. Notably, this Court has already

granted class and collective certification on nearly identical claims. In Montoya v. CRST


                                              18
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 19 of 33



Expedited, Inc., the Court granted class and collective certification on claims for unpaid

orientation and failure to pay truck drivers at least minimum wage for driving time

(because of the mileage-based pay system, allegedly unlawful deductions from wages,

and failure to compensate drivers for time in the sleeper berth in excess of eight hours

per day). 311 F. Supp. 3d 411 (D. Mass. 2018). Also, significantly, the Haworth court

has already granted conditional FLSA certification for some of the claims in this case,

holding that individuals who had driven for Prime as B and C seat drivers were

similarly situated with respect to their claims that they were not properly compensated

for all hours worked under the FLSA. Haworth, 2020 WL 1430478.

      This Court and other courts in this District have also granted class or collective

certification in numerous unpaid wages claims on behalf of truck drivers who had been

classified as independent contractors. See, e.g., Ouadani v. Dynamex Operations E.,

LLC, No. CV 16-12036-PBS, 2019 WL 4384061, at *7 (D. Mass. Sept. 13, 2019) (granting

class certification on delivery drivers’ claims for independent contractor

misclassification and unpaid wages, because the central question is “[w]hether or not

the . . . Drivers were properly classified as independent contractors rather than

employees,” and Plaintiffs’ evidence about common policies and practices suffices to

ensure that this determination may be made on a classwide basis); Romero v. Clean

Harbors Surface Rentals USA, Inc., 368 F. Supp. 3d 152, 156 (D. Mass. 2019) (granting

FLSA classification based on the plaintiffs’ allegations that: “Clean Harbors directed his

rate of pay; he reported directly to Clean Harbors, which coordinated his work and set

his schedule; Clean Harbors dictated his work locations; he was required to follow




                                            19
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 20 of 33



Clean Harbors’ policies and procedures; and Clean Harbors prohibited him from

working for other employers or subcontracting his work for Clean Harbors”); DaSilva v.

Border Transfer of MA, Inc., 296 F. Supp. 3d 389, 400 (D. Mass. 2017) (“Examining the

standard terms [of the contract] to determine the extent of Border Transfer’s contractual

control is an exercise that appears to lead to common answers.”); Vargas v. Spirit

Delivery & Distribution Services, Inc., 245 F. Supp. 3d 268, 282 (D. Mass. 2017)

(common issues predominated in independent contractor misclassification claim on

behalf of delivery drivers, where “answers to [] inquiries [about liability] should be

readily ascertainable through a common source—Spirit’s corporate records”).

       For the reasons set forth in Plaintiffs’ motion for class certification and reply brief

in support of the motion, and as held in the cases cited above, this case is appropriately

certified as a class and collective action for settlement purposes.

       B.     The proposed settlement is fair, reasonable, and adequate.

       It is well-established that courts prefer settlements of lawsuits over continued

litigation. See, e.g., In re: Google Inc. Cookie Placement Consumer Privacy Litig., 934

F.3d 316, 326 (3d Cir. 2019) (“[W]e favor the parties reaching an amicable agreement

and avoiding protracted litigation.”). “[S]ettlements spare the judicial system and the

litigants the expense and time associated with the full panoply of pretrial, trial and post

trial proceedings.’” Vermont Pure Holdings, Ltd. v. Berry, 23 Mass. L. Rptr. 33, 2010

WL 1665258, *11 (Mass. Super. 2010), quoting 2 McLaughlin on Class Actions § 6:3.

Moreover, “[c]ourts have consistently noted that the public interest favoring the

settlement of litigation is even stronger in the context of class action litigation, where




                                             20
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 21 of 33



one proceeding can resolve many thousands or even millions of claims that might

otherwise threaten to swamp the judiciary.’” Id.

       A class action may not be compromised without court approval, and the court

must decide whether the settlement is “fair, reasonable, and adequate.” See Fed. R. Civ.

P. 23(e); see also In re Relafen Antitrust Litig., 360 F. Supp. 2d 166, 195 (D. Mass. 2005).

At the preliminary approval stage, the court applies a “less rigorous standard” and

“need only determine whether the settlement ‘appears to fall within the range of

possible final approval.’” Sesto v. Prospect CharterCARE, LLC, No. CV 18-328 WES,

2019 WL 2394251, at *1 (D.R.I. June 6, 2019); In re JPMorgan Chase Mortg. Modification

Litig., No. 1:11-MD-02290-RGS, 2014 WL 2205493, at *1 (D. Mass. May 28, 2014)

(preliminarily approving settlement “as being fair, reasonable, and adequate, and

within the range of possible approval”).

       “A settlement is presumed to be reasonable when it is achieved by arm’s length

negotiations conducted by experienced counsel.” Nat’l Ass’n of Deaf, 2020 WL 1495903,

at *4. Moreover, when the following “procedural guidelines have been followed,” there

is a “presumption that the settlement is within the range of reasonableness”: “‘(1) the

negotiations occurred at arm’s length; (2) there was sufficient discovery; (3) the

proponents of the settlement are experienced in similar litigation; and (4) only a small

fraction of the class objected.’” In re M3 Power Razor System Marketing & Sales

Practice Litig., 270 F.R.D. 45, 62-63 (D. Mass. 2010) (quoting In re Lupron Mktg. and

Sales Prac. Litig., 345 F. Supp. 2d 135, 137 (D. Mass. 2004)).




                                             21
        Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 22 of 33



        Each of these elements is satisfied here.3 First, the proposed settlement resulted

from extensive arms’ length negotiations that occurred over the course of several

months, and which included extensive data production and analysis and a full-day

mediation and numerous follow-up conversations facilitated by an experienced

mediator.4

        Second, substantial litigation and discovery has taken place. See Background

section, supra, which describes the litigation and negotiation history in detail. Thus, all

parties were familiar with the factual record underlying the claims in this case.

        Third, the parties’ attorneys are experienced in this type of litigation. Plaintiffs’

lead counsel Hillary Schwab and Rachel Smit of Fair Work, P.C. have extensive

experience litigating and settling wage class actions. Indeed, they focus their practice

exclusively on wage and employment matters, and they have been appointed class

counsel in several wage cases. See, e.g., Montoya, 311 F. Supp. 3d at 424 (holding that

undersigned counsel satisfied adequacy element for class certification); Dvornikov v.

Landry’s Inc., No. 15-CV-13286-ADB, 2017 WL 1217110, at *10 (D. Mass. Mar. 31, 2017)

(“Plaintiffs’ counsel [including Hillary Schwab as lead counsel] is clearly qualified,

experienced, and able to undertake this litigation.”); Chebotnikov v. LimoLink, Inc., No.

CV 14-13475-FDS, 2017 WL 2909808, at *2 (D. Mass. July 6, 2017) (“[P]laintiffs’ chosen

lead counsel, Hillary Schwab, appears to be a qualified and experienced attorney in the



3       Because notice has not yet gone out, the fourth factor – number of objectors – is irrelevant. To the
extent that any class member objects to this settlement after receiving notice, Plaintiffs will address that
objection in their final settlement approval briefing.

4      The parties in Haworth also engaged in another full-day mediation with a different experienced
mediator, although that did not result in settlement..


                                                    22
        Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 23 of 33



areas of employment law and class action litigation.”). They are experienced in this

area of the law and have used the knowledge derived from that experience to achieve a

fair and reasonable result for the settlement class.

        Counsel in the Haworth case are similarly experienced in wage and hour class

action litigation, and other types of class actions, and their expertise contributed to the

negotiated resolution of this case. Garrett M. Hodes, with the Hodes Law Firm, LLC,

has over twenty years’ experience representing plaintiffs in class actions in mortgage

lending and consumer protection matters, insurance coverage disputes, products

liability and toxic tort matters, and wage and hour matters. He has been appointed as

class counsel in several actions and multidistrict proceedings in Kansas and Missouri

state and federal courts, and the United States District Court for the Western District of

Pennsylvania, on behalf of classes ranging in size from less than twenty to over 14

million, and has been involved in dozens of class action settlements, a class action jury

trial, a 13-day class arbitration, and numerous appeals.5

       Virginia Stevens Crimmins and Matthew Crimmins of the Crimmins Law Firm,

LLC also have extensive experience in class and collective action employment litigation

and a history of the successful prosecution of such claims. Ms. Crimmins has had an

emphasis in her career in complex and nationwide employment litigation, including for

example acting as co-lead counsel in nationwide class and collective actions related to




5        See, e.g., Hopkins v. Kansas Teachers Cmty. Credit Union, 265 F.R.D. 483, 487 (W.D. Mo. 2010);
Landrum v. Meadows Credit Union, 08-441-CV-W-DW, 2012 WL 12957387, at *1 (W.D. Mo. Mar. 16,
2012); In re Cmty. Bank of N. Virginia Mortg. Lending Practices Litig., 03CV0425, 2013 WL 3972458, at *8
(W.D. Pa. July 31, 2013), aff’d, 795 F.3d 380 (3d Cir. 2015).



                                                   23
        Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 24 of 33



employment matters, such as the Bank of America MDL wage and hour litigation, In re:

Bank of Am. Wage & Hour Employment Practices Litig., 706 F. Supp. 2d 1369 (U.S. Jud.

Pan. Mult. Lit. 2010). Mr. Crimmins has had a similar emphasis in complex and class

litigation since beginning his practice at a large defense firm and has extensive

experience in the prosecution and settlement of class and collective wage and hour

litigation. Mr. and Mrs. Crimmins have been appointed as counsel for class or

collective actions in employment cases on many occasions, by numerous courts.6 The

experience of the Hodes Law Firm and the Crimmins Law Firm in the areas of class and

collective actions and employment litigation assisted in obtaining the fair and

reasonable result for the settlement class.

        Plaintiffs’ counsel take very seriously their obligation and duty to unnamed

settlement class members and will agree to a settlement only when they are convinced

that it is in the best interest of the settlement class. In this case as well, the named

plaintiffs have been committed to obtaining a fair resolution of the case for their fellow

settlement class members as well as themselves, and has supported Plaintiffs’ counsel’s

commitment to negotiating on behalf of the interest of the entire class.




6        See, e.g., Kafka v. Melting Pot Restaurants, Inc., No. 4:17-cv-00683-HFS, 2019 WL 718830 (W.D. Mo.
Jan. 9, 2019); Sylvester v. Wintrust Fin. Corp., No. 12 C 01899, 2013 WL 5433593 (N.D. Ill. Sept. 30, 2013);
Rottman v. Old Second Bancorp., Inc., 735 F.Supp.2d 988 (N.D. Ill. Aug. 25, 2010); Perry v. Nat’l City Mortg.,
Inc., No. 05-CV-891 DRH, 2007 WL 1810472 (S.D. Ill. June 21, 2007); Gieseke v. First Horizon Home Loan
Corp., 408 F. Supp. 2d (W.D. Mo. Jan. 10, 2006); Gieseke v. First Horizon Home Loan Corp., 408 F. Supp.
2d 1164 (D. Kan. 2006); Davis v. NovaStar Mortg., Inc., 408 F. Supp. 2d 811 (W.D. Mo. 2005).



                                                     24
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 25 of 33



       C.    The proposed incentive awards are fair and reasonable.

       In their motion for final settlement approval, Plaintiffs will also request that the

Court approve an incentive award of $50,000 for named plaintiff Dominic Oliveira and

$25,000 for Rocky Haworth, the named plaintiff in the Haworth case. These proposed

incentive awards are fair and reasonable, given that it was the named plaintiffs who not

only initiated this lawsuit on behalf of their coworkers, but who obtained this recovery.

The named plaintiffs were vital to the prosecution of this matter. Not only did Dominic

Oliveira participate in discovery, including responding to written discovery and sitting

for a full day deposition, but he assisted counsel strategically in the case and served an

important role as class representative throughout the case’s journey to the United States

Supreme Court and back. Public Justice awarded Dominic Oliveira its 2019 Change

Maker Award for his work as named plaintiff in this case. Mr. Oliveira’s role as

spokesperson and champion for the rights of workers during this case’s five-year

history was invaluable. Rocky Haworth also participated in written discovery, a full

day deposition in Iowa and an all-day mediation in Kansas City, Missouri, and helped

counsel prepare several Declarations throughout the course of the Haworth

proceedings and assisted in the final settlement negotiations. His participation in the

Haworth matter was vital to protecting the interests of the B and C seat drivers, and the

Class as a whole.

       Courts have widely recognized that efforts such as those undertaken by Mr.

Oliveira and Mr. Haworth are deserving of incentive awards, which serve an important

function in promoting enforcement of state and federal law by private individuals while




                                             25
        Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 26 of 33



encouraging class settlements. See In re Relafen Antitrust Litig., 231 F.R.D. 52, 82 (D.

Mass. 2005) (“Incentive awards are recognized as serving an important function in

promoting class action settlements, particularly where as here, the named plaintiffs

participated actively in the litigation”), quoting In re Lupron, 228 F.R.D. 75, 98 (D. Mass.

2005).7 “Service awards [aka incentive payments] are common in class action cases and

serve to compensate plaintiffs for the time and effort expended in assisting the

prosecution of the litigation, the risks incurred by becoming and continuing as a

litigant, and any other burdens sustained by the plaintiffs. . . It is important to

compensate plaintiffs for the time they spend and the risks they take.” Beckman v.

KeyBank, N.A., 85 Fed. R. Serv. 3d 593 (S.D.N.Y. Apr. 29, 2013).

        The incentive payments requested here are well within the range of those

approved in other class actions and are less than 0.3% of the total monetary recovery

available to the Class. See, e.g., In re Asacol Antitrust Litig., 2017 WL 11475275, at *4 (D.

Mass. Dec. 7, 2017) (approving service awards of $100,000 each for five named

plaintiffs); In re Flonase Antitrust Litig., 951 F. Supp. 2d at 751 (awarding incentive

awards of $50,000 and $40,000); Brotherton v. Cleveland, 141 F. Supp. 2d 907, 914 (S.D.

Ohio 2001) (awarding $50,000 incentive payment to named plaintiff who “has been



7       See also, e.g., In re Compact Disc Min. Adver. Price Antitrust Litig., 292 F. Supp. 2d 184, 189 (D.
Me. 2003) (“Because a named plaintiff is an essential ingredient of any class action, an incentive award
can be appropriate to encourage or induce an individual to participate in the suit”); Savett, et al.,
“Consumer Class Actions: Class Certification Issues, Including Ethical Considerations and Counsel Fees
and Incentive Payments to Named Plaintiffs,” 936 PLI / Corp. 321, 340 (“It has become commonplace for
the named representatives to request a special payment for having borne the flag and headed a class
action. Most courts are receptive to this because they feel that private attorneys general should be
encouraged, and such incentives further the goals of federal and state laws”); Sheppard v. Consol. Edison
Co. of New York, Inc., 2002 WL 2003206, at *5-6 (E.D.N.Y. 2002) (collecting cases approving incentive
payments).


                                                    26
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 27 of 33



instrumental in bringing this lawsuit forward” and “has performed numerous tasks in

association with this litigation”); McCoy v. Health Net, Inc., 569 F. Supp. 2d 448, 479–80

(D.N.J. 2008) (awarding $60,000 incentive awards to each named plaintiff where “the

Class Representatives spent a significant amount of their own time . . . litigating these

cases for the benefit of the absent members of the settlement class. . .”).

       Indeed, in other wage and hour class actions in the trucking industry, courts

have awarded incentive payments in the range requested here. In Van Dusen v. Swift

Transportation Co., the court awarded “Service Awards to Named Plaintiffs in the

amount of $50,000 per Named Plaintiff as the reasonable value of the services provided

by each of the Named Plaintiffs to the Class Members in litigating and resolving this

Action.” D. Ariz. Civil Action No. 2:10-cv-00899, Dkt. No. 1158. In Browne v. P.A.M.

Transport, Inc., the court has granted preliminary approval of the parties’ proposed

settlement, including $50,000 incentive payments for each of three named plaintiffs (for

a total of $150,000). W.D. Ark. Civil Action No. 5:16-cv-5366, Dkt. Nos. 279, 282.

       Plaintiffs’ requested incentive payments are appropriate, and Plaintiffs

respectfully request that they be preliminarily approved.

III.   THE REQUESTED ATTORNEYS’ FEES AWARD IS FAIR AND
       REASONABLE, AND SUPPORTED BY APPLICABLE PRECEDENT.

       In the motion for final settlement approval, Plaintiffs will also request that the

Court approve distribution of a 33% share of the settlement proceeds (up to $9,240,000,

up to half of which would come from reversionary funds) to Plaintiffs’ counsel for

attorneys’ fees, as well as up to $225,000 in litigation costs, including the costs of

settlement administration. The proposed settlement notice informs the settlement class


                                              27
        Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 28 of 33



members that Plaintiffs’ counsel will request up to 33% of the settlement proceeds as

attorneys’ fees.

        Courts generally favor an award of fees from a common fund, as called for by the

proposed settlement in this case. As the Supreme Court has explained:

        [T]his Court has recognized consistently that a litigant or a lawyer who
        recovers a common fund for the benefit of persons other than himself or
        his client is entitled to a reasonable attorneys’ fee from the fund as a
        whole. . . . Jurisdiction over the fund involved in the litigation allows a
        Court to prevent . . . inequity by assessing attorney’s fees against the
        entire fund, thus spreading fees proportionately among those benefited by
        the suit.

Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980) (citations omitted). See also Blum v.

Stenson, 465 U.S 886, 900 n.16 (1984); In re Thirteen Appeals, 56 F.3d 295 (1st Cir. 1995)

(awarding attorneys’ fees of $68 million out of a $220 million settlement fund).

        When awarding fees from a common fund, the “percentage of the fund” method

is preferred over the lodestar method. As the First Circuit observed, the percentage

method is less burdensome to administer than the lodestar method. In re Thirteen

Appeals, 56 F.3d at 307. The court also endorsed the percentage method because it is

result-oriented, and therefore promotes a more efficient use of attorney time – a loadstar

method may give attorneys an incentive to spend as many hours as possible on the

litigation and may discourage early settlements. Id. When using the percentage

method, courts routinely approve fee awards that represent approximately one-third of

the settlement fund.8


8
        There are numerous examples of cases in which a one-third fee was approved, including:
Wilensky v. Digital Equipment Corp., C.A. No. 94-10752-JLT (D. Mass. July 11, 2001); Chalverus v.
Pegasystems, Inc., C.A. No. 97-12570-WGY (December 19, 2000) (awarding as an attorneys’ fee one-third
of a more than $5 million recovery); In re Peritus Software Services, Inc. Sec. Litig., C.A. No. 98-10578-


                                                    28
        Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 29 of 33



        An award of 33 percent of the fund is consistent with the vital role that

contingency arrangements play in making legal counsel available to individuals who

cannot afford hourly fees. Unlike traditional firms that receive hourly fees on a monthly

basis, employment counsel who take cases on contingency often spend years litigating

cases (typically while incurring significant out-of-pocket expenses for experts,

transcripts, travel, etc.), without receiving any ongoing payment for their work.

Sometimes fees and expenses are recovered; other times, despite hundreds of hours of

work, nothing is recovered. This type of practice is viable only if attorneys, having

received nothing for their work on some cases, receive more in other cases than they

would if they charged hourly fees. Courts have long recognized this reality. See, e.g.,

Hensley v. Eckerhart, 461 U.S. 424, 448 (1983) (noting that “[a]ttorneys who take cases

on contingency, thus deferring payment of their fees until the case has ended and

taking upon themselves the risk that they will receive no payment at all, generally

receive far more in winning cases than they would if they charged an hourly rate”); In

re Union Carbide Corp. Consumer Products Business Securities Litig., 724 F. Supp. 160,

168 (S.D.N.Y. 1989) (“Contingent fee arrangements implicitly recognize the risk factor in

litigation and that the winning cases must help pay for the losing ones if a lawyer who

represents impecunious plaintiffs, or those plaintiffs not so fully committed as to put

their own money where their mouth is, will remain solvent and available to serve the


WGY (D. Mass. Feb. 28, 2000); Zeid v. Open Environment Corp., C.A. No. 96-12466-EFH (D. Mass. June
24, 1999) (awarding a fee of one-third of a $6 million settlement); In re Picturetel Corp. Sec. Litig., C.A.
No. 97-12135-DPW (D. Mass. Nov. 4, 1999) (approving award of one-third of a $12 million settlement
fund); Morton v. Kurzweil Applied Intelligence, Inc., C.A. No. 10829-REK (D. Mass. Feb. 4, 1998); In re
Copley Pharmaceutical, Inc. Sec. Litig., C.A. No. 94-11897-WGY (D. Mass. Feb. 8, 1996) (awarding one-
third of a $6.3 million settlement fund); In re Gillette Securities Litig., C. A. No. 88-1858-REK (D. Mass.
Mar. 30, 1994).


                                                      29
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 30 of 33



public interest.”). Contingency fee arrangements not only make access to the judiciary

feasible for most private individuals, it also incentivizes parties to discuss settlement

early, thus unburdening the trial courts. See Frank v. Eastman Kodak Co., 228 F.R.D.

174, 188 (W.D.N.Y. 2005) (contingency fees “directly align[] the interests of the class and

its counsel and provide[] a powerful incentive for the efficient prosecution and early

resolution of litigation”).

       By permitting clients to obtain attorneys without having to pay hourly fees, the

contingency fee system provides critical access to the courts for people who otherwise

would not be able to find competent counsel to represent them. That access is

particularly important for the effective enforcement of public protection statutes, such

as the wage laws at issue in this case. It is well recognized that “private suits provide a

significant supplement to the limited resources available to [government enforcement

agencies] for enforcing [public protection] laws and deterring violations.” Reiter v.

Sonotone Corp., 442 U.S. 330, 344 (1979).

       In this case, Plaintiffs’ counsel have expended extensive time and resources. The

case has been fought heavily over more than five years, including an appeal to the First

Circuit, a fully briefed petition for certiorari to the United States Supreme Court, and

ultimately full briefing and argument to the Supreme Court. Moreover, the case was

not simply settled after the Supreme Court’s decision in Plaintiffs’ favor on the

arbitration issue. The parties continued to litigate extensively over another year and a

half, including full-blown discovery, as well as substantive briefing and argument on

class and collective certification and Prime’s motion to compel arbitration under




                                             30
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 31 of 33



Missouri law, etc. The Haworth case was hard-fought as well, with thorough

discovery, and briefing, argument, and decisions favorable to Plaintiffs on Plaintiffs’

motion for conditional certification under the FLSA and Defendant’s motion for a stay

of the case, and with Defendant’s withdrawal of its motion to compel arbitration after

briefing.

       Moreover, in support of their final fee petition in their motion for final settlement

approval, Plaintiffs intend to submit information about their lodestar rates, so that the

Court may perform a lodestar crosscheck.

       Accordingly, Plaintiffs respectfully request that the Court preliminarily approve

Plaintiffs’ request for attorneys’ fees.


                                       CONCLUSION

       For the reasons set forth above, Plaintiffs respectfully request that this Court

grant preliminary approval of the settlement and the proposed plan of distribution as

fair, reasonable, and adequate, and authorize Plaintiffs to send the proposed notice of

settlement and claim form to the settlement class. Specifically, Plaintiffs request that the

Court issue a preliminary approval order in the form attached to this motion as Exhibit

3.




                                            31
      Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 32 of 33



                                   Respectfully submitted,

                                   DOMINIC OLIVEIRA,
                                   on behalf of himself
                                   and all others similarly situated,

                                   By their attorneys,

                                    /s/ Hillary Schwab
                                   Hillary Schwab (BBO #666029)
                                   Brant Casavant (BBO #672614)
                                   Rachel Smit (BBO #688294)
                                   FAIR WORK, P.C.
                                   192 South Street, Suite 450
                                   Boston, MA 02111
                                   Tel. (617) 607-3261
                                   Fax. (617) 488-2261
                                   hillary@fairworklaw.com
                                   brant@fairworklaw.com
                                   rachel@fairworklaw.com

                                   Andrew Schmidt, Esq.
                                          Admitted pro hac vice
                                   Andrew Schmidt, PLLC
                                   97 India St.
                                   Portland, ME 040101
                                   Tel. (207) 619-0320
                                   Fax. (207) 221-1029
                                   Andy@MaineWorkerJustice.com

Dated: July 20, 2020




                                     32
       Case 1:15-cv-10603-PBS Document 252 Filed 07/20/20 Page 33 of 33




                                   CERTIFICATE OF SERVICE

       I hereby certify that on July 20, 2020, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system which will send a notice of electronic

filing to all counsel of record.


                                                         /s/ Hillary Schwab
                                                        Hillary Schwab




                                             33
